DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submissions filed on 7 January 2021 and 21 January 2021 have been entered.  Claims 1-4, 7-8, 11, and 16 were amended.  Claims 18-20 were cancelled.  Claims 21-23 were added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a system and a method incorporating:
(A) receiving a user’s information request while on a vehicle, the information request “generating a Request File in a delimited flat file format or a file format having a structured schema, the Request File containing contents of the information request”,
(B) storing the Request File in a data file format at the vehicle,
(C) wirelessly transmitting the Request File “to a first directory exclusively associated with the first vehicle within a data system located at a data center”,
(D) monitoring the exclusive directory “to detect creation of a Response File in a delimited flat file format or a file format having a structured schema, the Response File containing only the information requested in the Request File”, and upon detection of 
Claims 2-10, 12-17, and 21-22 further limit the allowed claims and are also allowed.

With respect to claim 23, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a system incorporating element A above and modified versions of elements B-D above:
(B1) vehicle storage is temporary for the Request File
(C1) “wherein the data system includes a file system comprising a plurality of subdirectories, wherein each respective subdirectory is exclusively associated with one specific vehicle, and wherein the first directory comprises one of the plurality of subdirectories of the file system”, 
(D1): “periodically polling” the exclusive directory for the Response File and the Response File is stored in the vehicle’s temporary storage.

With respect to the prior art of record Kroen (U.S. Patent Publication 2012/0218127), Walker (U.S. Patent Publication 2003/0093187), Shizuno (U.S. Patent 8,103,617), Pajakowski et al. (U.S. Patent 6,718,425), and Wright et al. (U.S. Patent 6,148,179):
While Kroen disclosed user requests on an aircraft (Kroen 0004), a variety of storage formats (Kroen 0080), local storage of the request (Kroen 0021) and response 
While the supporting prior art Walker, Shizuno, Pajakowski, and Wright disclosed the request/response file format according to elements A, B, and D above (Pajakowski 9:3-9: packaging the message into a delimiting header block | Pajakowski 20:17-21: transferring data to a comma delimited flat file on the computer), the content of the request/response according to elements A and D above (Shizuno 4:51-54: user requests data | Shizuno 5:5-10: responding to a pulling search request so that the user only receives the requested content), communication with a data center according to element C above (Walker 0471: transferring request to a data center for fulfillment), and Wright 31:51-32:7: storing communications in a directory assigned to the aircraft’s tail number), none of these references disclosed any of the elements A-D, B1, C1, and D1 above in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        26 March 2021

/Patrice L Winder/Primary Examiner, Art Unit 2452